EXHIBIT 21 Subsidiaries of Security National Financial Corporation as of June 30, 2015 SecurityNational Mortgage Company Security National Reverse Mortgage of Utah Security National Capital, Inc. Security National Life Insurance Company Southern Security Life Insurance Company, Inc. Trans-Western Life Insurance Company Memorial Insurance Company of America Dry Creek Property Development, Inc. New York Land Holdings, Inc. Security National Funding Company Security National Life Scholarship Foundation, Inc. C & J Financial, LLC SNFC Subsidiary, LLC American Funeral Financial, LLC FFC Acquisition Co., LLC dba Funeral Funding Center Mortician's Choice, LLC Canadian Funeral Financial, LLC Cottonwood Mortuary, Inc. Deseret Memorial, Inc. Holladay Cottonwood Memorial Foundation Green Street Mortgage Services, Inc. Select Appraisal Management, Inc. Marketing Source Center, Inc. dba Security National Travel Services Adobe Chapel Funeral Home, Inc. California Memorial Estates, Inc. Crystal Rose Funeral Home, Inc. Greer-Wilson Funeral Home, Inc. Holladay Memorial Park, Inc. Memorial Estates, Inc. Memorial Mortuary, Inc. Paradise Chapel Funeral Home Insuradyne Corporation Security National Real Estate Services, Inc.
